Dissenting opinion by:
KAREN ANGELINI, Justice.
I respectfully dissent.
A mandamus cannot issue to compel an official to perform a discretionary act. Anderson v. City of Seven Points, 806 S.W.2d 791, 793 (Tex.1991). Because County Auditor Carlos A. Pereda, Jr. was performing a discretionary act when he refused to pay the increased salaries to Leonard Santoya and Cesar Iracheta, I would affirm the judgment of the trial court.
Section 112.006 of the Texas Local Government Code grants the county auditor “general oversight of the books and records” of county offices and charges the auditor with the “strict enforcement of the law governing county finances.” Tex. Loc. Gov’t Code Ann. § 112.006 (Vernon 1999). “In a county with a county auditor, the county treasurer and the county depository may not pay a check or warrant unless it is countersigned by the county auditor to validate it as a proper and budgeted item of expenditure.” Id. § 113.043 (emphasis added). Further, section 113.064 mandates,
(a) In a county that has the office of county auditor, each claim, bill, and account against the county must be filed in sufficient time for the auditor to examine and approve it before the meeting of the commissioners court. A claim, bill, or account may not be allowed or paid until it has been examined and approved by the auditor.
(b) The auditor shall stamp each approved claim, bill, or account. If the auditor considers it necessary, the auditor may require that a claim, bill, or account be verified by an affidavit indicating its correctness.
Id. § 113.064(a)-(b) (emphasis added). “The county auditor may not audit or approve a claim unless the claim was incurred as provided by law.” Id. § 113.065. Thus, pursuant to the Texas Local Government Code, “the approval of the auditor is a condition precedent to the exercise of the commissioners court’s authority to order payment of claims.” Smith v. McCoy, 533 S.W.2d 457, 459 (Tex.Civ.App.-Dallas 1976, writ dism’d) (citing Anderson v. Ashe, 99 Tex. 447, 90 S.W. 872, 873 (1906)). This statutory authority granted to the auditor creates “a delicate system of checks and balances” to protect the county’s funds. Id. While the commissioners court has the authority to expend county funds, it may not do so without the approval of the auditor “whose approval may not be arbitrarily withheld.” Id. Likewise, the auditor has no authority to order the expenditure of county funds without the approval of the *492commissioners court. Id. “[TJhese statutory requirements make the approval of a claim against the county (or a payment thereof) a discretionary act of the auditor rather than a mere ministerial act.” Id. “To hold [otherwise] would remove one of the safeguards in this system of checks and balances and would permit a commissioners court to disburse county funds without restraint.” Id.
In the instant case, the auditor withheld his approval based on his reading of chapter 152 of the Texas Local Government Code and article V, section 8 of the Texas Constitution. Section 152.011 of the Texas Local Government Code mandates that the commissioners court shall set the amount of the compensation for county and precinct officers. Tex. Loc. Gov’t Code Ann § 152.011 (Vernon 1999). Section 152.013 describes the procedure for setting amounts of compensation for elected officers:
(a) Each year the commissioners court shall set the salary, expenses, and other allowances of elected county or precinct officers. The commissioners court shall set the items at a regular meeting of the court during the regular budget hearing and adoption proceedings.
(b) Before the 10th day before the date of the meeting, the commissioners court must publish in a newspaper of general circulation in the county a notice of:
(1) any salaries, expenses, or allowances that are proposed to be increased; and
(2) the amount of the proposed increases.
(c) Before filing the annual budget with the county clerk, the commissioners court shall give written notice to each elected county and precinct officer of the officer’s salary and personal expenses to be included in the budget.
Id. § 152.013.1 The Attorney General has interpreted this section to require that salaries of elected county and precinct officers be set during the regular budget hearing. “It is clear that since the county attorney is an elected official, the salary for that office may be considered and adopted only during the regular, annual budget hearing and adoption proceedings.” Op. Tex. Att’y Gen. No. JM-839 (1988) (emphasis added); see also id. No. JC-0147 (1999) (“The salaries of employees and non-elected county officers may be changed by a budget amendment at any time, while the salaries of elected officers may be changed only once a year, ‘during the regular budget hearing and adoption proceedings.’ ”). Santoya and Iracheta’s increase in salary was not adopted through the budget process.
Besides chapter 152, the only other means of increasing the salary of an elected official is through an order by a district court. See Tex. Const, art. V, § 8 (“The District Court shall have appellate jurisdiction and general supervisory control over the County Commissioners Court...”). On November 22, 1999, Santoya and Ir-acheta filed a motion to dismiss their lawsuit against the commissioners court with prejudice, informing the trial court that the parties had settled. The trial court dismissed the lawsuit on November 24, 1999. After the trial court lost plenary power, it signed an order approving the settlement agreement. On February 1, 2000, it vacated this order, noting that it had no authority to sign the order. Therefore, there is no court order directing *493Pereda that Santoya and Iracheta’s claim was valid. All that was established as a matter of law was that the commissioners court had entered into a settlement agreement. However, the commissioners court does not have authority to unilaterally increase the salary of an elected official. See Tex. Loc. Gov’t Code Ann. §§ 113.043, 113.064 (Vernon 1999); Smith, 533 S.W.2d at 459. As such, Santoya and Iracheta did not establish the validity of their claim as a matter of law. See Smith, 533 S.W.2d at 460 (“[W]hen a plaintiff proves that he is entitled to payment as a matter of law, and, when there is no legal justification for the auditor withholding approval of the claim or payment thereof, mandamus will he.”) (emphasis added). When presented with a difficult legal question, an auditor acts within his official discretion to deny a claim and to require that its validity be established in a court of law. See id. at 459-60. I would hold that Pereda, faced with a difficult legal question, was acting within his discretion. As such, the trial court properly granted summary judgment in favor of Pereda.
For the above reasons, I dissent and would affirm the judgment of the trial court.

. Additionally, section 152.016 outlines the procedure for an elected county or precinct officer to complain about the setting of his or her salary to the Salary Grievance Committee. Tex Loc. Gov’t Code Ann. § 152.016 (Vernon 1999). Appellants' request for a hearing before the Salary Grievance Committee was denied for being untimely.